DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20/2021 is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yanagihara (U.S. Patent No. 2020/0069149) in view of Wang (U.S. Patent No. 2010/0220179).
Regarding Claim 1, Yanagihara teaches a method of extending battery life for an endoscope powered by a battery, the method comprising: identifying sub-tasks associated with capturing one image using the endoscope when the endoscope moves through a human GI (gastrointestinal) tract (Figure 9: sub-tasks are listed as imaging portion, light-source portion, image processing portion, wireless communication portion),
 wherein the capsule endoscope is capable of capturing an image sequence at a first frame period (Figure 9: endoscope is able to capture image in normal operation mode/first frame period),
 and at least two sub-tasks are performed with partial or full overlap (Figure 9: Normal operation mode allows at least two sub-tasks to be performed with full overlap);
 and capturing one or more images at a second frame period by performing sub-task spreading (Figure 9: Standby mode consists of 5 modes, mode 1 captures images), 
wherein said sub-task spreading spreads the sub-tasks over time to reduce or avoid the partial or full overlap for said at least two sub-tasks so as to reduce a peak current or peak current duration (Figure 9: sub-tasks are spread over the standby modes, which change over time depending on surgery process; Mode 3 avoids the overlap of the imaging portion and light-source portion compared to mode 1, which reduces power consumption), 
and wherein the second frame period is longer than the first frame period (Figure 9: normal operation mode has faster return than standby mode).
Yanagihara does not teach the endoscope to specifically be a capsule endoscope wherein the capsule endoscope is ingested by a human subject, however Wang teaches wherein the endoscope is a capsule endoscope (Figure 1B: capsule housing 10). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify a capsule endoscope, as taught by Wang. Both endoscopes taught by Yanagihara and Wang are wireless and reliant on batteries for power supply needs. A capsule endoscope allows the device to capture photos without requiring sedation and causing less discomfort. 
Regarding Claim 2, Yanagihara and Wang teach the method of claim 1 as described above. Yanagihara further teaches wherein the sub-tasks comprise image sensing, image processing, and pre-charging LED light source (Figure 9: sub-tasks are imaging portion/image sensing, image processing portion/image processing, light-source portion/pre-charging LED light source).
Regarding Claim 3, Yanagihara and Wang teach the method of claim 2 as described above. Yanagihara does not teach wherein the sub-tasks further comprise image write to an archive memory. Wang teaches the method of Claim 2, wherein the sub-tasks further comprise image write to an archive memory (“a semiconductor nonvolatile archival memory may be provided to allow the images to be retrieved at a docking station outside the body, after capsule is recovered” [0031]). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an image write to an archive memory sub-task for a wireless endoscope. Including an archive memory sub-task would allow multiple images to be stored in the wireless endoscope until it is convenient to retrieve the images. 
Regarding Claim 4, Yanagihara and Wang teach the method of claim 2 as described above.  Yanagihara further teaches wherein the sub-tasks further comprise image transmission to an external wireless receiver (Figure 9: wireless communication portion).
Regarding Claim 5, Yanagihara and Wang teach the method of claim 1 as described above. Yanagihara further teaches wherein the sub-tasks are spread so that an overlap between two sub-tasks is reduced (Figure 9: sub-tasks are spread between modes).
Regarding Claim 6, Yanagihara and Wang teach the method of claim 1 as described above. Yanagihara further teaches wherein the sub-tasks are spread so that a duration for one sub- task is extended (Figure 9: sub-tasks are spread across modes; “wireless communication portions…may require a relatively long time when performing an establishment of communication” [0048] indicates that the wireless communications portion can be extended).
Regarding Claim 15, Yanagihara teaches method of extending battery life for an endoscope powered by a battery, the method comprising: identifying a set of sub-tasks associated with capturing one image using the endoscope when the endoscope moves through a human GI (gastrointestinal) tract (Figure 9: sub-tasks are listed as imaging portion, light-source portion, image processing portion, wireless communication portion),
 wherein the endoscope is capable of capturing one image frame according to the set of sub-tasks at a first frame period (Figure 9: endoscope is able to capture image in normal operation mode/first frame period),  
and the set of sub-tasks at the first frame period results in a sub-task peak current (Figure 9: normal operation mode/first frame period has a higher power consumption);
 and executing the set of sub-tasks to capture one or more images at a second frame period by lengthening a duration for one sub-task to lower the sub-task peak current or by lengthening a gap between two sub-tasks (Figure 9: standby mode/second frame period has a slower return and lower power consumption by to tasks being spread across 5 modes, mode 5 creates gap between two sub-tasks),
 and wherein the second frame period is longer than the first frame period (Figure 9: normal operation mode has faster return than standby mode).
Yanagihara does not teach the endoscope to specifically be a capsule endoscope wherein the capsule endoscope is ingested by a human subject, however Wang teaches wherein the endoscope is a capsule endoscope (Figure 1B: capsule housing 10). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify a capsule endoscope, as taught by Wang. Both the endoscopes are wireless and thus reliant on a battery for power supply needs. A capsule endoscope allows the device to capture photos without requiring sedation and causing less discomfort.
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yanagihara in view of Wang and Diadoji (U.S. Patent No. 2017/0258307).
Regarding Claim 7, Yanagihara and Wang teach the method of claim 1 as described above.  However, Yanagihara and Wang do not teach wherein the sub-tasks are spread so that a duration for one highest-current sub-task is extended.
Daidoji teaches wherein the sub-tasks are spread so that a duration for one highest-current sub-task is extended (Figure 9: sub-tasks are spread, specifically sub-task during tc, with the highest current, is extended). Increasing the duration for the highest-current-sub-task increases its duty cycle and intensifies the function of the sub-task. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include teaches wherein the sub-tasks are spread so that a duration for one highest-current sub-task is extended, as taught by Daidoji, to intensify the function of the sub-task.
Regarding Claim 16, Yanagihara and Wang teach the method of Claim 15 as described above. Yanagihara and Wang do not teach wherein said one sub-task corresponds to a target sub-task having a highest current among the set of sub-tasks. Daidoji teaches wherein said one sub-task corresponds to a target sub-task having a highest current among the set of sub-tasks (Figure 9: sub-task during tc has highest current Ic amongst those of sub-tasks). Increasing the duration for the highest-current-sub-task increases its duty cycle and intensifies the function of the sub-task. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include teaches wherein the sub-tasks are spread so that a duration for one highest-current sub-task is extended, as taught by Daidoji, to intensify the function of the sub-task.


Claims 8-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Yanagihara.
Regarding Claim 8, Wang teaches a capsule endoscope, comprising: a pixel array being responsive to light energy received by the pixel array;
 an LED light source to illuminate a scene for the pixel array (Figure 1B: illumination system 12 contains LED); 
one or more circuits coupled to the pixel array and the LED light source (Figure 1B: processing module 17; processing module processes image data to determine light level based on image data… the pixel value of the image data is substantially proportional to the luminous energy when the image sensor is operated in linear range [0037]);
 and a battery to supply electrical power to the pixel array, the LED light source and said one or more circuits (Figure 1B: battery 24 inside capsule); 
and a housing adapted to be swallowed, wherein the battery, the pixel array, the LED light source and said one or more circuits are enclosed in the housing (Figure 1B: Capsule housing 10 contains battery 24, illumination system 12, processing module 17).
Wang does not teach wherein said one or more circuits, the pixel array and the LED light source are capable of capturing an image sequence at a first frame period, and wherein a task associated with capturing one image comprise a plurality of sub-tasks and at least two sub- tasks are performed with partial or full overlap; and wherein said one or more circuits, the pixel array and the LED light source are configured to: capture one or more images at a second frame period by performing sub-task spreading, wherein said sub-task spreading spreads the sub-tasks over time to reduce or avoid the partial or full overlap for said at least two sub-tasks so as to reduce a peak current or peak current duration, and wherein the second frame period is longer than the first frame period.
Yanagihara teaches wherein said one or more circuits, the pixel array and the LED light source are capable of capturing an image sequence at a first frame period (Figure 9: imaging portion, light-source portion and image processing portion captures images in normal operation mode), 
 and wherein a task associated with capturing one image comprise a plurality of sub-tasks and at least two sub- tasks are performed with partial or full overlap (Figure 9: Normal operation mode allows at least two sub-tasks to be performed with full overlap); 
and wherein said one or more circuits, the pixel array and the LED light source are configured to: capture one or more images at a second frame period by performing sub-task spreading (Figure 9: Standby mode consists of 5 modes, mode 1 captures images), 
wherein said sub-task spreading spreads the sub-tasks over time to reduce or avoid the partial or full overlap for said at least two sub-tasks so as to reduce a peak current or peak current duration (Figure 9: sub-tasks are spread over the standby modes, which change over time depending on surgery process; Mode 3 avoids the overlap of the imaging portion and light-source portion compared to mode 1, which reduces power consumption), 
and wherein the second frame period is longer than the first frame period (Figure 9: normal operation mode has higher power consumption and faster return than that of the standby mode).
Both wireless endoscopes taught by Wang and Yanagihara are reliant on batteries for power supply needs and employ different methods to conserve power. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein said one or more circuits, the pixel array and the LED light source are capable of capturing an image sequence at a first frame period, and wherein a task associated with capturing one image comprise a plurality of sub-tasks and at least two sub- tasks are performed with partial or full overlap; and wherein said one or more circuits, the pixel array and the LED light source are configured to: capture one or more images at a second frame period by performing sub-task spreading, wherein said sub-task spreading spreads the sub-tasks over time to reduce or avoid the partial or full overlap for said at least two sub-tasks so as to reduce a peak current or peak current duration, and wherein the second frame period is longer than the first frame period, as taught by Yanagihara to further save power and prolong the life of the battery. 
Regarding Claim 9, Wang and Yanagihara teach the capsule endoscope of claim 8 as described above. Wang does not teach wherein the sub-tasks comprise image sensing, image processing, and pre-charging LED light source, however Yanagihara teaches wherein the sub-tasks comprise image sensing, image processing, and pre-charging LED light source (Figure 9: sub-tasks include imaging portion, light-source portion, image processing portion). The sub-tasks listed are common steps for capturing images on cameras, especially endoscopes thus it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to assume that the process of capturing an image comprises image sensing, image processing and pre-charging LED light source. 
Regarding Claim 10, Wang and Yanagihara teach the capsule endoscope of Claim 9 as described above. Wang further teaches the capsule endoscope comprising an archive memory, wherein the sub-tasks further comprise image write to the archive memory (“a semiconductor nonvolatile archival memory 20 may be provided to allow the images to be retrieved at a docking station outside the body, after the capsule is recovered” [0031]).
Regarding Claim 11, Wang and Yanagihara teach the capsule endoscope of Claim 9 as described above. Wang further teaches the capsule endoscope comprising an internal wireless transmitter, wherein the sub-tasks further comprise image transmission to an external wireless receiver using the internal wireless transmitter (radio transmitter is housed in a swallowable capsule for transmitting data to a base-station receiver or transceiver and data recorder outside the body [0005]).
Regarding Claim 12, Wang and Yanagihara teach the capsule endoscope of Claim 8 as described above. Wang does not teach wherein the sub-tasks are spread so that an overlap between two sub-tasks is reduced, however Yanagihara teaches wherein the sub-tasks are spread so that an overlap between two sub-tasks is reduced (Figure 9: sub-tasks are spread between modes, imaging portion and light-source portion occurs during mode 1 but does not occur during mode 3). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the sub-tasks are spread so that an overlap between two sub-tasks is reduced. An overlap between two sub-tasks could consume power for a sub-task that does not need to be executed, thus reducing the overlap between two sub-tasks would conserve power and prolong the life of the battery. In addition, reducing the overlap between two sub-tasks would lower the peak drain current of the battery, thus saving power. 
Regarding Claim 13, Wang and Yanagihara teach the capsule endoscope of Claim 8 as described above. Wang does not teach wherein the sub-tasks are spread so that a duration for one sub-task is extended however Yanagihara teaches wherein the sub-tasks are spread so that a duration for one sub-task is extended (Figure 9: sub-tasks are spread across modes; “wireless communication portions…may require a relatively long time when performing an establishment of communication” [0048] indicates that the wireless communications portion can be extended).  Both wireless endoscopes taught by Wang and Yanagihara are reliant on batteries for power supply needs and employ different methods to conserve power. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the sub-tasks are spread so that a duration for one sub-task is extended, as taught by Yanagihara, to prolong the life of the battery.
Regarding Claim 17, Wang teaches a capsule endoscope, comprising: a pixel array being responsive to light energy received by the pixel array;
 an LED light source to illuminate a scene for the pixel array (Figure 1B: illumination system 12 contains LED);
 one or more circuits coupled to the pixel array and the LED light source (Figure 1B: processing module 17; processing module processes image data to determine light level based on image data… the pixel value of the image data is substantially proportional to the luminous energy when the image sensor is operated in linear range [0037]); 
and a battery to supply electrical power to the pixel array, the LED light source and said one or more circuits (Figure 1B: battery 24 inside capsule);
 and a housing adapted to be swallowed, wherein the battery, the pixel array, the LED light source and said one or more circuits are enclosed in the housing (Figure 1B: Capsule housing 10 contains battery 24, illumination system 12, processing module 17).
Wang does not teach wherein said one or more circuits, the pixel array and the LED light source are capable of capturing one image frame according to a set of sub-tasks at a first frame period and the set of sub-tasks at the first frame period results in a sub-task peak current; and wherein said one or more circuits, the pixel array and the LED light source are configured to execute the set of sub-tasks to capture one or more images at a second frame period by lengthening a duration for one sub-task to lower the sub-task peak current or by lengthening a gap between two sub-tasks, and wherein the second frame period is longer than the first frame period.
Yanagihara teaches wherein said one or more circuits, the pixel array and the LED light source are capable of capturing one image frame according to a set of sub-tasks at a first frame period and the set of sub-tasks at the first frame period results in a sub-task peak current (Figure 9: imaging portion, light-source portion and image processing portion captures images in normal operation mode);
 and wherein said one or more circuits, the pixel array and the LED light source are configured to execute the set of sub-tasks to capture one or more images at a second frame period by lengthening a duration for one sub-task to lower the sub-task peak current or by lengthening a gap between two sub-tasks (Figure 9: sub-tasks are spread over the standby modes, which change over time depending on surgery process; Mode 3 avoids the overlap of the imaging portion and light-source portion compared to mode 1, which reduces power consumption), 
and wherein the second frame period is longer than the first frame period (Figure 9: normal operation mode has faster return than standby mode).
Both wireless endoscopes taught by Wang and Yanagihara are reliant on batteries for power supply needs and employ different methods to conserve power. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein said one or more circuits, the pixel array and the LED light source are capable of capturing one image frame according to a set of sub-tasks at a first frame period and the set of sub-tasks at the first frame period results in a sub-task peak current; and wherein said one or more circuits, the pixel array and the LED light source are configured to execute the set of sub-tasks to capture one or more images at a second frame period by lengthening a duration for one sub-task to lower the sub-task peak current or by lengthening a gap between two sub-tasks, and wherein the second frame period is longer than the first frame period, as taught by Yanagihara to further save power and prolong the life of the battery. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Yanagihara and Diadoji.
Regarding Claim 14, Wang and Yanagihara teach the capsule endoscope of Claim 8 as described above. However, Wang and Yanagihara do not teach wherein the sub-tasks are spread so that a duration for one highest-current sub-task is extended. Daidoji teaches wherein the sub-tasks are spread so that a duration for one highest-current sub-task is extended (Figure 9: sub-tasks are spread, specifically sub-task during tc, with the highest current, is extended). Increasing the duration for the highest-current-sub-task increases its duty cycle and intensifies the function of the sub-task. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include teaches wherein the sub-tasks are spread so that a duration for one highest-current sub-task is extended, as taught by Daidoji, to intensify the function of the sub-task.

Regarding Claim 18, Wang and Yanagihara teach the capsule endoscope of Claim 17 as described above. Wang and Yanagihara do not teach wherein said one sub-task correspond to a target sub-task having a highest current among the set of sub-tasks. Daidoji teaches wherein said one sub-task corresponds to a target sub-task having a highest current among the set of sub-tasks (Figure 9: sub-task during tc has highest current Ic amongst those of sub-tasks). Increasing the duration for the highest-current-sub-task increases its duty cycle and intensifies the function of the sub-task. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include teaches wherein the sub-tasks are spread so that a duration for one highest-current sub-task is extended, as taught by Daidoji, to intensify the function of the sub-task.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See references cited in the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI-TING SONG whose telephone number is (571)272-5771. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.S./               Examiner, Art Unit 3795                                                                                                                                                                                         

/JOHN P LEUBECKER/               Primary Examiner, Art Unit 3795